Citation Nr: 0817393	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  03-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the bilateral upper and lower extremities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia which denied the veteran's claim of 
entitlement to service connection for frostbite residuals of 
the upper and lower extremities.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in October 
2004.  The transcript of the hearing is associated with the 
veteran's claims folder.

This case was remanded by the Board in January 2005 for 
additional evidentiary and procedural development.  This was 
accomplished, and in November 2007 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claim.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

The medical evidence of record is in equipoise as to whether 
the veteran's currently diagnosed cold injury residuals of 
the upper and lower extremities are etiologically related to 
his military service.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
cold injury residuals of the bilateral upper and lower 
extremities were incurred in active military service.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for cold injury 
residuals of the bilateral upper and lower extremities.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the veteran 
regarding his service connection claim in June 2001, February 
2005, June 2006 and June 2006.  These letters appear to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

[The veteran has not been provided notice regarding degree of 
disability and effective date as required by the recent 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, as previously mentioned, the Board is 
granting the veteran's claim.  It is not the Board's 
responsibility to assign an effective date in the first 
instance.]  

The Board also notes that the veteran's service medical 
records are not associated with the claims folder, and there 
is indication from the National Personnel Records center 
(NPRC) that they may have been destroyed in a fire in July 
1973.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  See Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has cold 
injury residuals of the bilateral upper and lower 
extremities, as evidenced by the VA medical records and 
February 2006 VA examination report.  Hickson element (1) is 
therefore satisfied.

With respect to Hickson element (2), as has been explained 
earlier, the veteran's service medical records are not of 
record.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  

In the instant case, the veteran asserts that he sustained a 
frostbite injury while building bridges in Korea.  See the 
October 2004 hearing transcript, page 3.  The Board has no 
reason to doubt the veracity of this testimony.  This is 
sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Of record is an opinion by a VA examiner dated in February 
2006, who opined that "it is in the realm of medical 
probability as well as medical literature that the veteran's 
current symptomatology is at least as likely as not related 
to a cold injury he suffered as well as the effects of 
alcohol abuse.  Claims file notes other opinions offered 
years ago regarding the veteran's symptoms and probable 
association with frost bite as well as alcohol."  

The Board will not remand this claim for another nexus 
opinion, as without service records any examiner would have 
to speculate as to whether the veteran's disability was 
related to service.  In light of the February 2006 VA 
examiner's opinion that the veteran's disability can be 
attributed to both in-service cold injury as well as 
noncompensable alcohol abuse, the Board will assume there is 
an equal split between the two.  In other words, the 
veteran's disabilities of the upper and lower extremities are 
50 percent attributable to in-service cold weather injury and 
50 percent attributable to noncompensable alcohol abuse.  

Accordingly, there exists an approximate balance of evidence 
for and against the claim.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the appellant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
Accordingly, with resolution of doubt in the veteran's favor, 
the Board concludes that a grant of service connection for 
cold injury residuals of the bilateral upper and lower 
extremities is warranted.  


ORDER

Service connection for cold injury residuals of the bilateral 
upper and lower extremities is granted.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


